Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/11/2022 has been entered.  As directed by the amendment: claims 1 and 36-38 have been amended; and claims 5, 7, and 13-29 are cancelled.  Therefore, claims 1-4, 6, 8-12, and 30-38 are pending.
The amendment is sufficient in overcoming the rejections under 35 USC 112 (b).
Further grounds of rejection, necessitated by the amendment, are presented herein.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "control circuit” in claims 1-4, 6, 7-12, and 29-38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “control circuit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “circuit” coupled with functional language “…configured to control each of the first contact and the second contactor automatically based on a selected weld output value from the single knob” (claim 1 and 37), “…configured to engage the second contactor and disengage the first contactor in response to the selected weld output value corresponding to the second weld output range…” (claim 2), “…configured to transition from the first weld output range to the second weld output range when the selected weld output value is within the second weld output range…” (claim 3 and claim 37, “transition between the first contact and the second contactor”), “…configured to transition from the second weld output range to the first weld output range when the selected weld output value is within the first weld output range…” (claim 4), and “…configured to control the weld output to output a continuous increase through the first weld output and the second weld output range…” (claim 10) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “control” conveys only function and not any known structure for performing the claimed functions.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4, 6, 7-12, and 30-38 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
With respect to claim 1 and 37, paragraph 0032 discloses using a single knob 102 for controlling output by automatically selecting the reactor range based on a selected position;
With respect to claim 2-paragraphs 0013, 0021, 0024, etc. repeat the same claim language;
With respect to claim 3 and 37-paragrahs 0013, 022 and Figure 2 disclose the claimed transitioning;
With respect to claim 4-paragrahs 0013, 022 and Figure 2 disclose the claimed transitioning;
With respect to claim 10-paragraphs 0016, 0035, and Figure 2 disclose the claimed continuous increase; and
With respect to the “control circuit”-paragraph 0027 discloses that “a ‘circuit’ includes any analog and/or digital components, power and/or control elements, such as a microprocessor, digital signal processor (DSP), software, and the like, discrete and/or integrated components, or portions and/or combinations thereof.” Paragraph 0047 discloses that “The present methods and systems may be realized in hardware, software, and/or a combination of hardware and software.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-12, and 30-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 37 (independent claims) have been amended to recite that the first contactor taps into the reactor at a first position to define “a first set of turns within said plurality of turns,” the second contactor taps into the reactor at a second position to define “a second set of turns within said plurality of turns,” and “wherein the second set of turns includes the first set of turns” (emphasis added).
The specification states, in paragraph 0007 (as published), that a reactor being “tapped” means “multiple connections are made on a single coil to engage different numbers of turns on that coil” and that “increasing the number of turns adds more reactance and therefore less output current, while fewer turns corresponds to less reactance and a higher amperage output.” Paragraph 0011 continues by disclosing that a single user interface is used to “automatically set the range tap (e.g., the number of turns used in the reactor.”

    PNG
    media_image1.png
    357
    584
    media_image1.png
    Greyscale

Figure 1 of Application 15/720012

	The specification, with respect to Figure 1, discloses the output control of the claimed invention including a first contactor (106) and a second contactor (108) that “draw power from a generator by contacting one or more coils of a reactor 109, such as a first coil 109a and second coil 109b, corresponding to the first and second contactors 106, 108, respectively” (para. 0029).
	The specification, as originally filed, does not provide sufficient support for “wherein the second set of turns includes the first set of turns.”  Accordingly, such subject matter amounts to new matter.
Claim 36 recites that “the first weld output range is 50 to 80 amps and the second weld output range is 70 to 110 amps.”  With respect to the instant specification, paragraph 0008 states:

Selecting the desired "tap" and connection has traditionally been done by a manual switch. For example, a user controls a selector (e.g., a control knob) to select a corresponding range of welding outputs. In this example, a variable range position or tap covers a first output range (e.g., 50 to 80 amps), a second output range (e.g., 70 to 110 amps), a third output range (e.g., 100 to 150 amps), and so on. In this example, the tap of the reactor is used to select the weld output range.

The above passage is directed to conventional technology, rather than to any embodiment of the invention.  

    PNG
    media_image2.png
    446
    551
    media_image2.png
    Greyscale

	Figure 2, above, illustrates a graphical depiction of the relationship between selected output amperage, measured amperage, and a field current, where the Y-axis details the desired output value (e.g., voltage, amperage, joules, watts, etc.) (para. 0033).  References 126 and 128 refer to transition zones between first and second ranges and second and third ranges, respectfully.  Here, the output value (Y-axis) extends from 0 to 100 and mirrors the X-Axis (having the same values as representative of percent).  Figure 2 does not reasonably convey the values or ranges of the first and second weld outputs.
The specification lacks sufficient disclosure of an embodiment in which the first weld output range is 50 to 80 amps and the second weld output range is 70 to 110 amps. Accordingly, such limitation is considered new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-4, 6, 8-12, and 30-38 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claims 1 and 37, the recitation of “wherein the second set of turns includes the first set of turns” renders the claim indefinite.  Both independent claims require the first and second contactor to tap into the reactor at respective first and second positions, which define first and second set of turns within the plurality of turns of the reactor. It is unclear if the second set of turns and the first set of turns are the same or if the first set of turns are a subset of the second set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-9, and 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stava et al. (U.S. Publication 2006/0243716), hereinafter Stava, in view of Sickels (U.S. Publication 2013/0341307), and in further view of Applicant Admitted Prior Art, hereinafter AAPA.
Regarding claim 1, Stava teaches an output control for a welding-type power supply (para. 0003, “…electric arc welding and more particularly to a novel selector device for use in electric arc welders of the type controlled by waveform profile signals and polarity signals.”) (para. 0005, “…a novel device for selecting the welding process, as well as the polarity, from a single control module that is consistent in its ability to output waveforms and polarity information or signals to select one of several unique welding processes… invention relates to a select device usable for a three stage power source capable of waveform technology and AC or DC operation, as well as such a three stage welder with a dual mode chopper for the output stage or an inverter for the output stage…”) (Fig. 4, showing circuit diagram for welder 500) comprising: 

    PNG
    media_image3.png
    544
    832
    media_image3.png
    Greyscale

a reactor (para. 0021, center tap inductor 530) comprising a winding (winding shown above) having a plurality of turns;
a first contactor associated with a first weld output range configured to tap into the reactor at a first position of the winding (para. 0021, positive section 532a is operated via positive switch SWA. Here, switch SWA “taps” into 530 on the positive section 532a, which is considered the first position) to define a first set of turns within said plurality of turns (turns of the positive section 532 of the inductor 530);
a second contactor associated with a second weld output range configured to tap into the reactor at a second position of the winding (para. 0021, negative section 534 is operated via negative switch SWB. Here, switch SWB “taps” into 530 on the negative section 534, which is considered the second position) (Para. 0021, “The waveform through switches SWA and SWB is controlled by the logic on input line 250 from selector device 220…The output of the pulse width modulator is a series of rapid pulses at a rate greater than 20 kHz on line 572 which line signal controls the pulse width modulator during the positive and negative portions of the welding process. The logic on line 580 closes positive power switch SWA during the positive portion of the welding process. During this portion, inverter 510 produces the desired waveform by a series of pulses from transformer 520. In a like manner, a signal on line 582 closes negative power switch SWB so the inverter produces the desired negative waveform in the form of a plurality of pulses from transformer 520.”) (Here, the “first weld output range” and the “second weld output range” are considered the outputs of the positive and negative waveforms, respectively) to define a second set of turns within said plurality of turns (turns of the negative section 534 of inductor 530);

    PNG
    media_image4.png
    379
    617
    media_image4.png
    Greyscale


wherein the second set of turns includes the first set of turns (both positive and negative sections 532, 534 define the plurality of turns of inductor 530.  Here, “the second set of turns includes the first set of turns” is interpreted to mean that the first set is a subset of the second set);
an input device (para. 0021, “The waveform through switches SWA and SWB is controlled by the logic on input line 250 from selector device 220, as shown in FIG. 1.”) configured to select a weld output value from the first weld output range and the second weld output range (input device, selector device 220, includes “a storage module 224 for storing a large number of readable programs, each program having a set of waveforms and polarity data”-para. 0016. Para. 0017, 220 “interrogates the digital information in storage module 224 according to the setting at the face of selector 220. Buttons 230, 232 and 234 are depressed so device 220 retrieves a particular program from storage module 224 based upon the actuation of one of these buttons. The three buttons mentioned are the primary welding operations to be performed by electric arc welder A.” For instance, “MAG welding can be selected by device 220 or TIG welding can be selected. This is done by buttons 236, 238, respectively. After the type of welding operation is selected by device 220 using the face of this device, the polarity information is also selected.”) (Here, device 220 enables a user to input desired parameters and select an output from the first and second output ranges, where such data is then sent to the controller) (para. 0019, “The waveforms for the positive and negative switches is determined by a system schematically represented as analog comparators 344, 346. Selector device 220 outputs a particular selected program from storage module 324 as in FIG. 1. The logic on output line 250 controls either the positive system 350 or the negative system 380, both of which are performed by controller 200 as shown in FIG. 1.”); and 
a control circuit (circuit defined by controller 550, comparator 560, PWM 570, inverter 510) configured to: 
control each of the first contactor and the second contactor automatically based on a selected weld output value from the input device (Para. 0021, “The waveform through switches SWA and SWB is controlled by the logic on input line 250 from selector device 220” as detailed above. “This signal is directed to controller 550 having an output waveform profile signal on line 562. This signal is directed to the input of comparator 560 having a second input 564 which is feedback current on line 10a averaged by circuit 566. The waveform profile on line 562 is compared to the actual current on line 564 by comparator 560 to create a waveform signal on line 560a at the input of pulse width modulator 570. The output of the pulse width modulator is a series of rapid pulses at a rate greater than 20 kHz on line 572 which line signal controls the pulse width modulator during the positive and negative portions of the welding process. The logic on line 580 closes positive power switch SWA during the positive portion of the welding process. During this portion, inverter 510 produces the desired waveform by a series of pulses from transformer 520. In a like manner, a signal on line 582 closes negative power switch SWB so the inverter produces the desired negative waveform in the form of a plurality of pulses from transformer 520”) (Here, controller 550 is configured to control SWA and SWB based on the signal from input device 220); and 
adjust a weld output based on the selected weld output value of the input device (Para. 0021, “The waveform through switches SWA and SWB is controlled by the logic on input line 250 from selector device 220” as detailed above. “This signal is directed to controller 550 having an output waveform profile signal on line 562. This signal is directed to the input of comparator 560 having a second input 564 which is feedback current on line 10a averaged by circuit 566. The waveform profile on line 562 is compared to the actual current on line 564 by comparator 560 to create a waveform signal on line 560a at the input of pulse width modulator 570. The output of the pulse width modulator is a series of rapid pulses at a rate greater than 20 kHz on line 572 which line signal controls the pulse width modulator during the positive and negative portions of the welding process. The logic on line 580 closes positive power switch SWA during the positive portion of the welding process. During this portion, inverter 510 produces the desired waveform by a series of pulses from transformer 520. In a like manner, a signal on line 582 closes negative power switch SWB so the inverter produces the desired negative waveform in the form of a plurality of pulses from transformer 520”) (Here, controller 550 receives signal from input device 220 and directs the signal to comparator 560 which utilizes feedback.  The waveform profile from controller 550 is compared to the actual current by comparator 560 to create a waveform signal to the PWM 570.  The comparison by the comparator 560 using feedback information allows for the output to be adjusted, which is based on, at least partially, the input from device 220).  
Stava teaches substantially each limitation of claim 1, except for the input device comprising a single knob.
Sickels teaches that it is known in the art of welding (title; Figure 1-2) for an input device to be a single knob (single knob 36; para. 0026, for inputting welding process parameter).
The advantage of combining the teachings of Sickels is that in doing so would provide a single input device that reduces complexity associated with defining a welding process (para. 0008), wherein the operating parameters for the welding process can be automatically determined from the single input device (para. 0009).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Stava with Sickels, by replacing the plurality of input buttons of Stava, with the teachings of Sickels, to provide a single input device that reduces complexity associated with defining a welding process {para. 0008), wherein the operating parameters for the welding process can be automatically determined from the single input device (para. 0009).
The combination of Stava and Sickels teaches each claimed limitation except for the first weld output range overlapping with the second weld output range to define a transition range.
AAPA teaches, in paragraph 0007, the following”
Conventional welding machines use a variety of technologies to convert high voltage alternating current (AC) to low voltage direct current (DC) for welding operations. Some conventional systems use a reactor on the AC side of a welding circuit to create a desirable output volt-amp curve for welding tools (e.g., a welding type torch). This reactor is often "tapped", meaning multiple connections are made on a single coil to engage different numbers of turns on that coil. For example, increasing the number of turns adds more reactance and therefore less output current, while fewer turns corresponds to less reactance and a higher amperage output.
	
	The above mentioned “tapped” reactor is considered to correspond center tap inductor of Stava, which is intended for “a three stage power source capable of waveform technology and AC or DC operation, as well as such a three stage welder with a dual mode chopper for the output stage or an inverter for the output stage” (para. 0005).  
	AAPA continues, in paragraph 0008, the following:
Selecting the desired "tap" and connection has traditionally been done by a manual switch. For example, a user controls a selector (e.g., a control knob) to select a corresponding range of welding outputs. In this example, a variable range position or tap covers a first output range (e.g., 50 to 80 amps), a second output range (e.g., 70 to 110 amps), a third output range (e.g., 100 to 150 amps), and so on. In this example, the tap of the reactor is used to select the weld output range.

	AAPA, therefore, makes it clear that it is conventional to have overlapping output ranges associated with the contactors.
	The advantage of combining the teachings of AAPA is that in doing so would provide output ranges that overlap, which would provide a continuous range of selectable outputs.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Stava, as modified by Sickels, with AAPA, by adding to the output ranges of Stava, being of some value, with the teachings of AAPA, to provide output ranges that overlap, which would provide a continuous range of selectable outputs.
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation.
Stava further teaches wherein the control circuit is configured to engage the second contactor and disengage the first contactor in response to the selected weld output value corresponding to the second weld output range (as detailed above in claim 1, SWA is closed during positive portion of the welding process and SWB is closed during the negative portion).
Regarding claim 3, the primary combination, as applied in claim 1, teaches each claimed limitation.
Stava further teaches wherein the control circuit is configured to transition from the first weld output range to the second weld output range when the selected weld output value is within the second weld output range (as detailed above in claim 1, SWA is closed during positive portion of the welding process and, similarly, SWB is closed during the negative portion. Accordingly, a transition is made from the first output to the second output, or vice versa, where such transition occurs based on the input from 220.  For instance, transitioning from the positive portion to the negative portion of the welding process occurs when the selected output value dictates using the negative portion).
Regarding claim 4, the primary combination, as applied in claim 1, teaches each claimed limitation.
Stava further teaches wherein the control circuit is configured to transition from the second weld output range to the first weld output range when the selected weld output value is within the first weld output range (as detailed above in claim 1, SWA is closed during positive portion of the welding process and, similarly, SWB is closed during the negative portion. Accordingly, a transition is made from the first output to the second output, or vice versa, where such transition occurs based on the input from 220.  For instance, transitioning from the negative portion to the positive portion of the welding process occurs when the selected output value dictates using the positive portion).
Regarding claim 6, the primary combination, as applied in claim 1, teaches each claimed limitation.
Stava further teaches a display to provide an indication of a value of the weld output based on an engaged contactor and a selected weld output value (display shown on face of input device 220. See also Paragraph 0017, in which the buttons for selecting various parameters gives an indication of an output).  
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation except as detailed below.
Stava further discloses the first and second contactor, and control circuit, respectively, but is silent on a third contactor associated with a third weld output range configured to tap into the reactor at a third position, the control circuit further configured to: control the third contactor based on the selected weld output value; and adjust a weld output within the third weld output range based on the selected weld output value.  
AAPA teaches, in paragraph 0007, the following:
Conventional welding machines use a variety of technologies to convert high voltage alternating current (AC) to low voltage direct current (DC) for welding operations. Some conventional systems use a reactor on the AC side of a welding circuit to create a desirable output volt-amp curve for welding tools (e.g., a welding type torch). This reactor is often "tapped", meaning multiple connections are made on a single coil to engage different numbers of turns on that coil. For example, increasing the number of turns adds more reactance and therefore less output current, while fewer turns corresponds to less reactance and a higher amperage output.
	
	The above mentioned “tapped” reactor is considered to correspond center tap inductor of Stava, which is intended for “a three stage power source capable of waveform technology and AC or DC operation, as well as such a three stage welder with a dual mode chopper for the output stage or an inverter for the output stage” (para. 0005).  
	AAPA continues, in paragraph 0008, the following:
Selecting the desired "tap" and connection has traditionally been done by a manual switch. For example, a user controls a selector (e.g., a control knob) to select a corresponding range of welding outputs. In this example, a variable range position or tap covers a first output range (e.g., 50 to 80 amps), a second output range (e.g., 70 to 110 amps), a third output range (e.g., 100 to 150 amps), and so on. In this example, the tap of the reactor is used to select the weld output range.

	AAPA, therefore, makes it clear that it is conventional to tap into the reactor at first, second, and third positions, corresponding to first, second, and third output ranges.
	The advantage of combining the teachings of AAPA is that in doing so would amount to a mere duplication of parts, such that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04-VI-B.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Stava, as modified by Sickels, with AAPA, by adding to the first and second contactors and the control circuit functionality of Stava, with the teachings of AAPA, for in doing so would amount to a mere duplication of parts, such that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04-VI-B.
Regarding claim 9, the primary combination, as applied in claim 8, teaches each claimed limitation.
As stated in claim 8, AAPA makes it clear that the second weld output range overlaps the third weld output range.
Regarding claim 32, the primary combination, as applied in claim 1, teaches each claimed limitation.
Stava further teaches wherein the control circuit (circuit defined by controller 550, comparator 560, PWM 570, inverter 510) is configured to transition between the first contactor and the second contactor at the transition range (para. 0021, switching between SWA and SWB).  
Regarding claim 33, the primary combination, as applied in claim 32, teaches each claimed limitation.
Stava further teaches wherein the control circuit (circuit defined by controller 550, comparator 560, PWM 570, inverter 510) is configured to adjust a field current associated with the first contactor (SWQ) or the second contactor (SWB) during transition between the first contactor and the second contactor (Para. 0021 as detailed in claim 1 above; feedback current) (Para. 0018, weld parameters, such as current and voltage, are adjusted).  
Regarding claim 34, the primary combination, as applied in claim 33, teaches each claimed limitation.
Stava further teaches wherein the control circuit (circuit defined by controller 550, comparator 560, PWM 570, inverter 510) is configured to adjust a field current associated with the second contactor during transition from the first contactor to the second contactor (as detailed above) (Further, no additional structure, hardware and/or software, is required by the claim in order to achieve the claimed function.  The control circuit of Stava, adjusting voltage and current welding parameters, is capable of, without further modification, performing the claimed function.  See MPEP 2114).  
Regarding claim 35, the primary combination, as applied in claim 33, teaches each claimed limitation.
Stava further teaches wherein the control circuit (circuit defined by controller 550, comparator 560, PWM 570, inverter 510) is configured to adjust a field current associated with the second contactor during transition from the second contactor to the first contactor (as detailed above) (Further, no additional structure, hardware and/or software, is required by the claim in order to achieve the claimed function.  The control circuit of Stava, adjusting voltage and current welding parameters, is capable of, without further modification, performing the claimed function.  See MPEP 2114).
Regarding claim 36, the primary combination, as applied in claim 1, teaches each claimed limitation.
As detailed above AAPA further teaches the first weld output range being 50 to 80 amps and the second weld output range being 70 to 110 amps.
Regarding claim 37, Stava teaches an output control for a welding-type power supply (para. 0003, “…electric arc welding and more particularly to a novel selector device for use in electric arc welders of the type controlled by waveform profile signals and polarity signals.”) (para. 0005, “…a novel device for selecting the welding process, as well as the polarity, from a single control module that is consistent in its ability to output waveforms and polarity information or signals to select one of several unique welding processes… invention relates to a select device usable for a three stage power source capable of waveform technology and AC or DC operation, as well as such a three stage welder with a dual mode chopper for the output stage or an inverter for the output stage…”) (Fig. 4, showing circuit diagram for welder 500) comprising: 

    PNG
    media_image3.png
    544
    832
    media_image3.png
    Greyscale

a reactor (para. 0021, center tap inductor 530) comprising a winding (winding shown above) having a plurality of turns;
a first contactor associated with a first weld current range configured to tap into the reactor at a first position of the winding (para. 0021, positive section 532a is operated via positive switch SWA. Here, switch SWA “taps” into 530 on the positive section 532a, which is considered the first position) to define a first set of turns within said plurality of turns (turns of the positive section 532 of inductor 530); 
a second contactor associated with a second weld current range configured to tap into the reactor at a second position of the winding (para. 0021, negative section 534 is operated via negative switch SWB. Here, switch SWB “taps” into 530 on the negative section 534, which is considered the second position) (Para. 0021, “The waveform through switches SWA and SWB is controlled by the logic on input line 250 from selector device 220…The output of the pulse width modulator is a series of rapid pulses at a rate greater than 20 kHz on line 572 which line signal controls the pulse width modulator during the positive and negative portions of the welding process. The logic on line 580 closes positive power switch SWA during the positive portion of the welding process. During this portion, inverter 510 produces the desired waveform by a series of pulses from transformer 520. In a like manner, a signal on line 582 closes negative power switch SWB so the inverter produces the desired negative waveform in the form of a plurality of pulses from transformer 520.”) (Here, the “first weld output range” and the “second weld output range” are considered the outputs of the positive and negative waveforms, respectively) to define a second set of turns within the plurality of turns (turns of the negative section 534 of inductor 530);

    PNG
    media_image4.png
    379
    617
    media_image4.png
    Greyscale


wherein the second set of turns includes the first set of turns (both positive and negative sections 532, 534 define the plurality of turns of inductor 530.  Here, “the second set of turns includes the first set of turns” is interpreted to mean that the first set is a subset of the second set);
an input device (para. 0021, “The waveform through switches SWA and SWB is controlled by the logic on input line 250 from selector device 220, as shown in FIG. 1.”) configured to select a weld output value from the first weld current range and the second weld current range (input device, selector device 220, includes “a storage module 224 for storing a large number of readable programs, each program having a set of waveforms and polarity data”-para. 0016. Para. 0017, 220 “interrogates the digital information in storage module 224 according to the setting at the face of selector 220. Buttons 230, 232 and 234 are depressed so device 220 retrieves a particular program from storage module 224 based upon the actuation of one of these buttons. The three buttons mentioned are the primary welding operations to be performed by electric arc welder A.” For instance, “MAG welding can be selected by device 220 or TIG welding can be selected. This is done by buttons 236, 238, respectively. After the type of welding operation is selected by device 220 using the face of this device, the polarity information is also selected.”) (Here, device 220 enables a user to input desired parameters and select an output from the first and second output ranges, where such data is then sent to the controller) (para. 0019, “The waveforms for the positive and negative switches is determined by a system schematically represented as analog comparators 344, 346. Selector device 220 outputs a particular selected program from storage module 324 as in FIG. 1. The logic on output line 250 controls either the positive system 350 or the negative system 380, both of which are performed by controller 200 as shown in FIG. 1.”); and 
a control circuit (circuit defined by controller 550, comparator 560, PWM 570, inverter 510) configured to: 
control each of the first contactor and the second contactor automatically based on a selected weld output value from the input device (Para. 0021, “The waveform through switches SWA and SWB is controlled by the logic on input line 250 from selector device 220” as detailed above. “This signal is directed to controller 550 having an output waveform profile signal on line 562. This signal is directed to the input of comparator 560 having a second input 564 which is feedback current on line 10a averaged by circuit 566. The waveform profile on line 562 is compared to the actual current on line 564 by comparator 560 to create a waveform signal on line 560a at the input of pulse width modulator 570. The output of the pulse width modulator is a series of rapid pulses at a rate greater than 20 kHz on line 572 which line signal controls the pulse width modulator during the positive and negative portions of the welding process. The logic on line 580 closes positive power switch SWA during the positive portion of the welding process. During this portion, inverter 510 produces the desired waveform by a series of pulses from transformer 520. In a like manner, a signal on line 582 closes negative power switch SWB so the inverter produces the desired negative waveform in the form of a plurality of pulses from transformer 520”) (Here, controller 550 is configured to control SWA and SWB based on the signal from input device 220); 
transition between the first contactor and the second contactor at the transition range (para. 0021, switching between SWA and SWB);
adjust a field current associated with the first contactor (SWQ) or the second contactor (SWB) during transition between the first contactor and the second contactor at the transition range (Para. 0021 as detailed in claim 1 above; feedback current) (Para. 0018, weld parameters, such as current and voltage, are adjusted);  and 
adjust a weld output based on the selected weld output value of the input device (Para. 0021, “The waveform through switches SWA and SWB is controlled by the logic on input line 250 from selector device 220” as detailed above. “This signal is directed to controller 550 having an output waveform profile signal on line 562. This signal is directed to the input of comparator 560 having a second input 564 which is feedback current on line 10a averaged by circuit 566. The waveform profile on line 562 is compared to the actual current on line 564 by comparator 560 to create a waveform signal on line 560a at the input of pulse width modulator 570. The output of the pulse width modulator is a series of rapid pulses at a rate greater than 20 kHz on line 572 which line signal controls the pulse width modulator during the positive and negative portions of the welding process. The logic on line 580 closes positive power switch SWA during the positive portion of the welding process. During this portion, inverter 510 produces the desired waveform by a series of pulses from transformer 520. In a like manner, a signal on line 582 closes negative power switch SWB so the inverter produces the desired negative waveform in the form of a plurality of pulses from transformer 520”) (Here, controller 550 receives signal from input device 220 and directs the signal to comparator 560 which utilizes feedback.  The waveform profile from controller 550 is compared to the actual current by comparator 560 to create a waveform signal to the PWM 570.  The comparison by the comparator 560 using feedback information allows for the output to be adjusted, which is based on, at least partially, the input from device 220).  
Stava teaches substantially each limitation of claim 37, except for the input device comprising a single knob.
Sickels teaches that it is known in the art of welding (title; Figure 1-2) for an input device to be a single knob (single knob 36; para. 0026, for inputting welding process parameter).
The advantage of combining the teachings of Sickels is that in doing so would provide a single input device that reduces complexity associated with defining a welding process (para. 0008), wherein the operating parameters for the welding process can be automatically determined from the single input device (para. 0009).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Stava with Sickels, by replacing the plurality of input buttons of Stava, with the teachings of Sickels, to provide a single input device that reduces complexity associated with defining a welding process {para. 0008), wherein the operating parameters for the welding process can be automatically determined from the single input device (para. 0009).
The combination of Stava and Sickels teaches each claimed limitation except, explicitly, for the first welding current range to overlap the second welding current to define a transition range.
AAPA teaches, in paragraph 0007, the following”
Conventional welding machines use a variety of technologies to convert high voltage alternating current (AC) to low voltage direct current (DC) for welding operations. Some conventional systems use a reactor on the AC side of a welding circuit to create a desirable output volt-amp curve for welding tools (e.g., a welding type torch). This reactor is often "tapped", meaning multiple connections are made on a single coil to engage different numbers of turns on that coil. For example, increasing the number of turns adds more reactance and therefore less output current, while fewer turns corresponds to less reactance and a higher amperage output.
	
	The above mentioned “tapped” reactor is considered to correspond center tap inductor of Stava, which is intended for “a three stage power source capable of waveform technology and AC or DC operation, as well as such a three stage welder with a dual mode chopper for the output stage or an inverter for the output stage” (para. 0005).  
	AAPA continues, in paragraph 0008, the following:
Selecting the desired "tap" and connection has traditionally been done by a manual switch. For example, a user controls a selector (e.g., a control knob) to select a corresponding range of welding outputs. In this example, a variable range position or tap covers a first output range (e.g., 50 to 80 amps), a second output range (e.g., 70 to 110 amps), a third output range (e.g., 100 to 150 amps), and so on. In this example, the tap of the reactor is used to select the weld output range.

	AAPA, therefore, makes it clear that it is conventional to have overlapping output ranges associated with the contactors.
	The advantage of combining the teachings of AAPA is that in doing so would provide output ranges that overlap, which would provide a continuous range of selectable outputs.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Stava, as modified by Sickels, with AAPA, by adding to the output ranges of Stava, being of some value, with the teachings of AAPA, to provide output ranges that overlap, which would provide a continuous range of selectable outputs.
Regarding claim 38, the primary combination, as applied in claim 37, teaches each claimed limitation except as detailed below.
Stava further discloses the first and second contactor, and control circuit, respectively, but is silent on a third contactor associated with a third weld output range configured to tap into the reactor at a third position of the winding that is associated with a third set of turns within said plurality of turns that overlaps with said second set of turns, the control circuit further configured to: control the third contactor based on the selected weld output value; and adjust a weld output within the third weld output range based on the selected weld output value.  
AAPA teaches, in paragraph 0007, the following:
Conventional welding machines use a variety of technologies to convert high voltage alternating current (AC) to low voltage direct current (DC) for welding operations. Some conventional systems use a reactor on the AC side of a welding circuit to create a desirable output volt-amp curve for welding tools (e.g., a welding type torch). This reactor is often "tapped", meaning multiple connections are made on a single coil to engage different numbers of turns on that coil. For example, increasing the number of turns adds more reactance and therefore less output current, while fewer turns corresponds to less reactance and a higher amperage output.
	
	The above mentioned “tapped” reactor is considered to correspond center tap inductor of Stava, which is intended for “a three stage power source capable of waveform technology and AC or DC operation, as well as such a three stage welder with a dual mode chopper for the output stage or an inverter for the output stage” (para. 0005).  
	AAPA continues, in paragraph 0008, the following:
Selecting the desired "tap" and connection has traditionally been done by a manual switch. For example, a user controls a selector (e.g., a control knob) to select a corresponding range of welding outputs. In this example, a variable range position or tap covers a first output range (e.g., 50 to 80 amps), a second output range (e.g., 70 to 110 amps), a third output range (e.g., 100 to 150 amps), and so on. In this example, the tap of the reactor is used to select the weld output range.

	AAPA, therefore, makes it clear that it is conventional to tap into the reactor at first, second, and third positions, corresponding to first, second, and third output ranges.
	The advantage of combining the teachings of AAPA is that in doing so would amount to a mere duplication of parts, such that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04-VI-B.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Stava, as modified by Sickels, with AAPA, by adding to the first and second contactors and the control circuit functionality of Stava, with the teachings of AAPA, for in doing so would amount to a mere duplication of parts, such that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04-VI-B.
Claims 10-12, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stava et al. (U.S. Publication 2006/0243716), hereinafter Stava, in view Sickels (U.S. Publication 2013/0341307), AAPA, and in further view of Farah (U.S. Publication 2015/0239057).
Regarding claims 10 and 30, the primary combination, as applied to claim 1, teaches each claimed limitation except for the control circuit being configured to control the weld output to continuously increase through the first weld output and the second weld output range.  
Farah teaches that it is known in the art of welding power systems (para. 0003) (Figures 1-2) for a control circuit to be configured to control the weld output to continuously increase (para. 0019, “DC controller 74 sends a control signal via line 76 to rectifier system 72 to appropriately control the rectifier system 72 to maintain the desired DC field voltage at the output of the rectifier system 72. A DC field voltage feedback signal representing the output of the rectifier system 72 can be sent to the DC controller 74 via line 78. The DC controller 74 receives the desired DC field voltage setpoint from output controller 80. The DC controller 74 includes the appropriate controls to compare the DC field voltage feedback signal to the desired DC field voltage setpoint and make the appropriate adjustments to the control signal to rectifier system 72.”) (para. 0020, output controller includes a field voltage input device 82 “that can output a desired field voltage control signal Vf to DC controller 74” and in some embodiments the field voltage input device 82 “can be manually set by the welder as desired.”  Vf can range from Vfmin to VFmax) (Para. 0021, “During welding operations, the …desired DC field voltage signal Vf is then sent to the DC controller 74, which compares the setpoint signal Vf to the DC field voltage feedback signal on line 78. The DC controller 74 will appropriately control the rectifier system 72 so that the desired DC field voltage is sent to the generator field and thus the desired generator welding voltage and current is output for welding operations at electrode E.”) (Para. 0023, “When welding operations are being performed, current will flow through the output reactor 56, and the voltage across the output reactor 56 will build up. When the voltage reaches an upper threshold level, the coil 86 will energize and the normally closed contact 88 will open thereby allowing field voltage input device 82 to function as described above. However, when welding operations are stopped and power converter 50 is turned off, the current through the output reactor 56 will go to zero and the voltage across the reactor 56 with drop to zero. When the voltage drops to a lower threshold level, the coil 86 will de-energize and the normally closed contacts will close and bypass, i.e., short circuit, the field voltage input device 82. Thus, the voltage corresponding to Vfmax will be sent as the DC field voltage signal Vf to DC controller 74.”).
The advantage of combining the teachings of Farah is that in doing so would provide a controller that can accurately and automatically regulate welding current and power (para. 0018 and citations above) (see also paragraphs 0007-0008).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Stava, as modified by Sickels, with Farah, by adding to the control circuit functionality of Stava, with the teachings of Farah, in order to provide a controller that can accurately and automatically regulate welding current and power (para. 0018 and citations above) (see also paragraphs 0007-0008).
Regarding claim 11, the primary combination, as applied to claim 1, teaches each claimed limitation including the control circuit configured to adjust the weld output within each of the first weld output range and the second weld output range (as detailed above in claim 1; Stava), but is silent on changing a field current of an engine-driven generator.  
Farah teaches that it is known in the art of welding power systems (para. 0003) (Figures 1-2) for a control circuit to be configured to adjust the weld output by changing a field current of an engine-drive generator (Figure 1, specifically shows generator 30 being driven by engine 20.  Para. 0015 discloses engine 20 being physically connected to generator 30, which can be a single phase of three phase generator providing power for welding operations) (para. 0019, “DC controller 74 sends a control signal via line 76 to rectifier system 72 to appropriately control the rectifier system 72 to maintain the desired DC field voltage at the output of the rectifier system 72. A DC field voltage feedback signal representing the output of the rectifier system 72 can be sent to the DC controller 74 via line 78. The DC controller 74 receives the desired DC field voltage setpoint from output controller 80. The DC controller 74 includes the appropriate controls to compare the DC field voltage feedback signal to the desired DC field voltage setpoint and make the appropriate adjustments to the control signal to rectifier system 72.”) (para. 0020, output controller includes a field voltage input device 82 “that can output a desired field voltage control signal Vf to DC controller 74” and in some embodiments the field voltage input device 82 “can be manually set by the welder as desired.”  Vf can range from Vfmin to VFmax) (Para. 0021, “…the welder can set the field voltage control signal Vf to achieve the desired welding voltage and current…” and “During welding operations, the …desired DC field voltage signal Vf is then sent to the DC controller 74, which compares the setpoint signal Vf to the DC field voltage feedback signal on line 78. The DC controller 74 will appropriately control the rectifier system 72 so that the desired DC field voltage is sent to the generator field and thus the desired generator welding voltage and current is output for welding operations at electrode E.”) (Para. 0023, “When welding operations are being performed, current will flow through the output reactor 56, and the voltage across the output reactor 56 will build up. When the voltage reaches an upper threshold level, the coil 86 will energize and the normally closed contact 88 will open thereby allowing field voltage input device 82 to function as described above. However, when welding operations are stopped and power converter 50 is turned off, the current through the output reactor 56 will go to zero and the voltage across the reactor 56 with drop to zero. When the voltage drops to a lower threshold level, the coil 86 will de-energize and the normally closed contacts will close and bypass, i.e., short circuit, the field voltage input device 82. Thus, the voltage corresponding to Vfmax will be sent as the DC field voltage signal Vf to DC controller 74.”).
The advantage of combining the teachings of Farah is that in doing so would provide a self-contained power supply, which is advantageous for remote sites (para. 0005-0006), as well as, a means for accurately regulating the welding power and current as desired (para. 0018 and citations above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Stava, as modified by Sickels, with Farah, by adding to the control circuit functionality of Stava, with the teachings of Farah, in order to provide a self-contained power supply, which is advantageous for remote sites (para. 0005-0006), as well as, a means for accurately regulating the welding power and current as desired (para. 0018 and citations above).
Regarding claim 12, the primary combination of Stava and Farah, as applied to claim 11, teaches each claimed limitation.
Stava, as detailed in claim 1, teaches the control circuit being configured to increase and decrease the weld output by controlling the first and second contactors (SWA and SWB, where the weld output increases, for example by closing SWA and opening SWB, and decreases by closing SWB and opening SWA, and vice versa).
Farah, as detailed in claim 11, teaches the control circuit increasing and decreasing the weld output and increasing and decreasing the field current (Citations above).
The advantage of combining the teachings of Farah is that in doing so would provide a self-contained power supply, which is advantageous for remote sites (para. 0005-0006), as well as, a means for accurately regulating the welding power and current as desired (para. 0018 and citations above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Stava, as modified by Sickels, with Farah, by adding to the control circuit functionality of Stava, with the teachings of Farah, in order to provide a self-contained power supply, which is advantageous for remote sites (para. 0005-0006), as well as, a means for accurately regulating the welding power and current as desired (para. 0018 and citations above).
Regarding claim 31, the primary combination, as applied to claim 1, teaches each claimed limitation except for the control circuit being configured to control the weld output to increase linearly through the first weld output and the second weld output range.  
Farah teaches that it is known in the art of welding power systems (para. 0003) (Figures 1-2) for a control circuit to be configured to control the weld output to increase linearly (para. 0019, “DC controller 74 sends a control signal via line 76 to rectifier system 72 to appropriately control the rectifier system 72 to maintain the desired DC field voltage at the output of the rectifier system 72. A DC field voltage feedback signal representing the output of the rectifier system 72 can be sent to the DC controller 74 via line 78. The DC controller 74 receives the desired DC field voltage setpoint from output controller 80. The DC controller 74 includes the appropriate controls to compare the DC field voltage feedback signal to the desired DC field voltage setpoint and make the appropriate adjustments to the control signal to rectifier system 72.”) (para. 0020, output controller includes a field voltage input device 82 “that can output a desired field voltage control signal Vf to DC controller 74” and in some embodiments the field voltage input device 82 “can be manually set by the welder as desired.”  Vf can range from Vfmin to VFmax) (Para. 0021, “During welding operations, the …desired DC field voltage signal Vf is then sent to the DC controller 74, which compares the setpoint signal Vf to the DC field voltage feedback signal on line 78. The DC controller 74 will appropriately control the rectifier system 72 so that the desired DC field voltage is sent to the generator field and thus the desired generator welding voltage and current is output for welding operations at electrode E.”) (Para. 0023, “When welding operations are being performed, current will flow through the output reactor 56, and the voltage across the output reactor 56 will build up. When the voltage reaches an upper threshold level, the coil 86 will energize and the normally closed contact 88 will open thereby allowing field voltage input device 82 to function as described above. However, when welding operations are stopped and power converter 50 is turned off, the current through the output reactor 56 will go to zero and the voltage across the reactor 56 with drop to zero. When the voltage drops to a lower threshold level, the coil 86 will de-energize and the normally closed contacts will close and bypass, i.e., short circuit, the field voltage input device 82. Thus, the voltage corresponding to Vfmax will be sent as the DC field voltage signal Vf to DC controller 74.”).
The advantage of combining the teachings of Farah is that in doing so would provide a controller that can accurately and automatically regulate welding current and power (para. 0018 and citations above) (see also paragraphs 0007-0008).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Stava, as modified by Sickels, with Farah, by adding to the control circuit functionality of Stava, with the teachings of Farah, in order to provide a controller that can accurately and automatically regulate welding current and power (para. 0018 and citations above) (see also paragraphs 0007-0008).



Response to Arguments
	Claim Interpretation
Applicant traverses the interpretation of “control circuit” under 35 USC 112 (f) in that :
The Office Action alleges that various terms should be construed under 35 U.S.C. 112(f). Specifically, the Office Action alleges that the following claim terms evoke 35 U.S.C. 112(f): "control circuit." See Office Action at 4-10. Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) and traverses the findings set forth in the Office Action for at least the reasons set forth in the prior response.

In response, the examiner acknowledges applicant’s position.  However, the examiner, nonetheless, maintains the claim interpretation of “control circuit” under 35 USC 112(f) as the matter at hand is a claim interpretation issue and not a rejection.  The examiner contends that the claim interpretation is proper for the reasons detailed above.  For instance, the claims do not appear to recite sufficient structure for performing, or otherwise achieving, the claimed functions.  Furthermore, applicant’s traversal does not reasonably apprise the examiner as to why the claims recite sufficient structure for performing the claimed functions or why such interpretation is improper.
The Rejections Under 35 U.S.C. § 112
	The applicant traverses the prior art rejection, with respect to claim 1 as amended, in that:
Claim 36 is rejected under 35 U.S.C. 112(a) as allegedly failing to comply with the written description requirement. Specifically, the office alleges that the specification fails to support the element wherein "the first weld output range is about 50 to 80 amps and the second weld output range is about 70 to 110 amps." The Office concedes that these ranges are provided at paragraph 8, but alleges that it is "directed to conventional technology, rather than to any embodiment of the U.S. Application No. 15/720,012Response to the Non-Final Office Action of December 15, 2021invention." See Office Action at 9. The Office then references Figure 2, which is a chart showing the various current ranges. The Office alleges that Figure 2 "does not reasonably convey the values or ranges of the first and second weld outputs." See Office Action at 10. 

While Figure 2 does not include numerical values, a person of ordinary skill in the art would understand that the "contactor ranges" of Figure 2 clearly correlate to the example output ranges of paragraph [0008]. "To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention." M.P.E.P. § 2163(I) (emphasis added). Indeed, there is no in haec verba requirement and claims can be supported by "express, implicit, or inherent disclosure." M.P.E.P. § 2163(I)(B); see also Yeda Research & Dev. Co. v. Abbott GmbH & Co., 837 F.3d 1341, 1345 (Fed. Cir. 2016) ("Under the doctrine of inherent disclosure, when a specification describes an invention that has certain undisclosed yet inherent properties, that specification serves as adequate written description to support a subsequent patent application that explicitly recites the invention's inherent properties."). "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed." M.P.E.P. § 2163(I)(B) (citing Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)) (emphasis added). 

	In response, the examiner respectfully disagrees as Applicant’s traversal does not reasonably apprise the examiner of any supposed errors in the rejection. Specifically, it is unclear what applicant means by the ranges of Figure 2 “correlate” to the output ranges of paragraph 0008.
The Rejections Under 35 U.S.C. § 103
	Applicant traverses in that:
Applicant submits that this element is not disclosed or rendered obvious by the cited references. Further, in connection with the "alternative rejections," the Office addresses the feature arguing that "AAPA ... makes it clear that it is conventional to have overlapping output ranges associated with the contactors." See Office Action at 48 (citing US20190099825A1 at [0008]). 

Paragraphs [0008] and [0009] (reproduced below), however, indicate that the selecting has traditionally been done by a manual switch and a second fine adjustment knob, whereas the current claims recite a single knob and a control circuit configured to control the first and second contactors (i.e., obviating the need to the second knob). 
11U.S. Application No. 15/720,012Response to the Non-Final Office Action of December 15, 2021
[0008] Selecting the desired "tap" and connection has traditionally been done by a manual switch. For example, a user controls a selector (e.g., a control knob) to select a corresponding range of welding outputs. In this example, a variable range position or tap covers a first output range (e.g., 50 to 80 amps), a second output range (e.g., 70 to 110 amps), a third output range (e.g., 100 to 150 amps), and so on. In this example, the tap of the reactor is used to select the weld output range. 

[0009] However, a second fine adjustment knob is needed to accurately set the welding output within each selected range. In engine driven welding equipment using traditional tapped reactor power conversion technology, this fine adjustment is done with a rheostat, such that rotating the rheostat reduces or increases the output (e.g., a generator field current). The field current is directly proportional to the output, such that the rheostat serves as a fine control of the welding output. 

Therefore, the element described as being "traditional" is the use of the two switches and/or knobs. The examples ranges are not described as being traditional, but rather, are example ranges that could be selected using the traditional manual switch. 

	In response, the examiner respectfully disagrees. Applicant’s assertion that the ranges disclosed in paragraph 0008 are not “traditional” and that the only “traditional” aspect is the use of “two switches and/or knobs” is unpersuasive.  Paragraph 0008 does support applicant’s assertion that using two switches and/or knobs is conventional by stating that the selecting the desired “tap” has “traditionally been done by a manual switch,” while paragraph 0009 supports the use of a second knob.  However, paragraph 0008 provides an example of such a conventional manual switch as a “selector (e.g., a control knob” in which a user controls to “select a corresponding range of welding outputs.”  Paragraph 0008 continues in that by stating “in this example” a variable range position/tap covers the contested ranges.  Here, paragraph 0008 makes it clear that the output ranges are a part of the disclosed conventional technology.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761